          Case 3:20-cv-00195-JM Document 3 Filed 07/23/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

PHILLIP STEWART                                                                PLAINTIFF
ADC #151956

V.                            CASE NO: 3:20-CV-00195 JM


A. WILBUR                                                                    DEFENDANT

                                          ORDER

       Plaintiff Phillip Stewart, currently in custody at the North Central Unit of the

Arkansas Division of Correction (ADC), filed a pro se complaint pursuant to 42 U.S.C. §

1983 (Doc. No. 2), along with an application to proceed in forma pauperis (“IFP motion”)

(Doc. No. 1).

       Because Stewart’s complaint must be dismissed, without prejudice, pursuant to the

three-strikes provision of the Prison Litigation Reform Act (“PLRA”), he is not entitled to

in forma pauperis status. Accordingly, his IFP Motion (Doc. No. 1) is denied.

       Under the three-strikes provision of the PLRA, a prisoner’s in forma pauperis action

must be dismissed, sua sponte or upon a motion of a party, if the prisoner has “on 3 or

more prior occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is

under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The Eighth

Circuit has upheld the constitutionality of the three-strikes provision. Higgins v. Carpenter,

258 F.3d 797, 801 (8th Cir. 2001).
          Case 3:20-cv-00195-JM Document 3 Filed 07/23/20 Page 2 of 3



       Records in the office of the Clerk of Court for the Eastern District of Arkansas reveal

that Stewart has had more than three prior civil actions dismissed for failure to state a claim

upon which relief may be granted. See Stewart v. Hobbs, et al., No. 5:13-cv-00381-JLH

(E.D. Ark.); Stewart v. Evans, No. 5:16-cv-00081-DPM (E.D. Ark.); Stewart v. Griffen, et

al., No. 4:17-cv-00579-BRW (E.D. Ark.); Stewart v. Hobbs, et al., No. 6:15-cv-6023

(W.D. Ark.); and Stewart v. Murphy, et al., No. 6:14-cv-6077 (W.D. Ark.).

       Stewart nonetheless may proceed in forma pauperis if he establishes that he is in

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g); Ashley v. Dilworth,

147 F.3d 715, 717 (8th Cir. 1998). The imminent danger exception “focuses on the risk

that the conduct complained of threatens continuing or future injury . . . .” Martin v.

Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). In this case, Stewart alleges that Sergeant

Wilbur did not allow him to shower on five occasions in December 2019 and January 2020.

Stewart does not allege that missing showers caused him serious physical injury or is likely

to in the future. Accordingly, the imminent danger exception does not apply. Dilworth,

147 F.3d at 717.

       IT IS THEREFORE ORDERED THAT:

       1. Stewart’s complaint is DISMISSED WITHOUT PREJUDICE. Should he wish

to continue this case, Stewart must submit the statutory filing and administrative fees of

$400 to the Clerk of the Court, noting the above case style number, within thirty (30) days

of the entry date of this order, along with a motion to reopen the case. Upon receipt of the

motion and full payment, this case will be reopened.



                                              2
          Case 3:20-cv-00195-JM Document 3 Filed 07/23/20 Page 3 of 3



      2. Stewart’s IFP Motion (Doc. No. 1) is DENIED.

      3. Furthermore, it is CERTIFIED that an in forma pauperis appeal from this order

or any judgment entered hereunder would not be taken in good faith.

      IT IS SO ORDERED this 23rd day of July, 2020.




                                        UNITED STATES DISTRICT JUDGE




                                           3
